
	
		II
		110th CONGRESS
		1st Session
		S. 1847
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Durbin (for himself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reauthorize the Consumer Product Safety Act, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Product Safety
			 Modernization Act of 2007.
		2.Reauthorization
			 of Consumer Product Safety Act
			(a)In
			 generalSection 32(a) of the
			 Consumer Product Safety Act (15 U.S.C. 2081) is amended by
			 striking paragraphs (1) and (2), and inserting the following:
				
					(1)$70,000,000 for
				fiscal year 2008.
					(2)$77,500,000 for
				fiscal year 2009.
					(3)$85,000,000 for
				fiscal year 2010.
					(4)$92,500,000 for
				fiscal year 2011.
					(5)$100,000,000 for
				fiscal year
				2012.
					.
			(b)Repeal of
			 quorum requirement for transaction of businessSection 4(d) of such Act (15 U.S.C.
			 2053(d)) is amended by striking , but three and all that follows
			 through to decline to two.
			(c)Reduced period
			 of notice to manufacturers and private labelers with respect to disclosure of
			 informationSection 6(b)(1)
			 of such Act (15 U.S.C. 2055(b)(1)) is amended by striking not less than
			 30 days and inserting not fewer than 10 days.
			(d)Expedition of
			 release of information in case of noncooperation by manufacturer or private
			 labelerSection 6(b) of such
			 Act (15 U.S.C. 2055(b)) is amended by adding at the end the following:
				
					(9)(A)Notwithstanding any
				other provision of this subsection and paragraphs (5) and (6) of subsection
				(a), if the Commission makes an affirmative determination under subparagraph
				(B) with respect to information obtained under this Act pertaining to a
				consumer product of a manufacturer or private labeler, the Commission may
				immediately disclose such information to the public.
						(B)An affirmative determination under
				this subparagraph with respect to information obtained under this Act
				pertaining to a consumer product of a manufacturer or private labeler is a
				determination by the Commission that—
							(i)disclosure of such information is
				necessary to prevent an unreasonable risk to health and safety; and
							(ii)such manufacturer or private labeler
				is not cooperating with the Commission.
							(C)For purposes of subparagraph (B)(ii),
				a manufacturer or private labeler shall be considered uncooperative with the
				Commission if the Commission determines that such manufacturer or private
				labeler has failed to furnish information required by section 15(b) or to
				comply with an order under section 15(c) of such section within a reasonable
				amount of
				time.
						.
			(e)Establishment
			 of minimum fine for failure To comply with recall order
				(1)In
			 generalParagraph (1) of
			 section 20(a) of such Act (15 U.S.C. 2069(a)(1)) is amended—
					(A)in the first sentence, by inserting
			 and in the case of a person who violates subsection (a)(5) of such
			 section, such person shall be subject to a civil penalty of not less than $500
			 for each such violation and not more than $5,000 for each such
			 violation after for each such violation; and
					(B)in the third
			 sentence, by striking of section 19(a)(3) and inserting
			 of paragraph (3) or (5) of section 19(a).
					(2)Adjustment for
			 inflationParagraph (3) of such section 20(a) is amended by
			 striking maximum each place it appears and inserting
			 minimum and maximum.
				(f)Increase in
			 maximum civil penaltiesSection 20(a)(1) of such Act (15 U.S.C.
			 2069(a)(1)) is amended by striking $1,250,000 each place it
			 appears and inserting $20,000,000.
			
